           Case 1:17-cv-00264-SM Document 56 Filed 12/26/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Jane Doe (a fictitious designation
whose initials are S.M.), Mary Moe
(a fictitious designation whose initials
are Dr. S.A.) and John Doe (a fictitious
designation whose initials are Dr. A.M.)

      v.
                                           Case No. 17-cv-264-SM
Dartmouth College


                                    JUDGMENT


      Judgment is hereby entered in accordance with the following:

      1. Order by U.S. District Judge Steven J. McAuliffe dated

           August 25, 2017, granting Defendant’s Motion to Dismiss the

           Complaint in Part;

      2. The Stipulation of Dismissal as to the case with Prejudice

           filed on December 20, 2018, and

      3. The Consent Decree approved by U.S. District Judge Steven J.

           McAuliffe on December 21, 2018.


                                           By the Court:


                                           _________________________
                                           Daniel J. Lynch
                                           Clerk of Court


Date: December 26, 2018

cc:   Rosemarie Arnold, Esq.
      Geoffrey J. Vitt, Esq.
      Aileen E. McTiernan, Esq.
      Daryl J. Lapp, Esq.
      Katherine A. Guarino, Esq.
